—Appeal from an order of the Supreme Court at Special Term, entered February 6, 1979 in Albany County, which granted a motion directing respondent to appear and testify before the Additional January 1979 Grand Jury of the Albany County Supreme Court and denied respondent’s cross motion to quash or modify the subpoenas directing her appearance before that body. Decision of the instant appeal has been withheld on two occasions (Matter of Additional January 1979 Grand Jury of Albany County Supreme Ct. v Doe, 71 AD2d 965; 69 AD2d 955). Most recently, we remitted the matter to Special Term for additional development of the record as it related to a specific argument raised by respondent (— AD2d —). Special Term has fully complied with the terms of the remittal and has again concluded that the subpoenas challenged by respondent were issued pursuant to the terms of Executive Order No. 78 (9 NYCRR 3.78). This time, however, its detailed report followed an in camera inspection of the investigatory file referred to in the order, coupled with testimony concerning its contents, and portions thereof in the form of exhibits have been transmitted to us as part of that report. An examination of these items persuades us, with complete satisfac*1039tion, that the disputed subpoenas were properly issued in accordance with Executive Order No. 78 and, therefore, the order appealed from should be affirmed. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.